Citation Nr: 1206766	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for intervertebral disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to May 1990. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for intervertebral disc disease of the lumbar spine and assigned a non-compensable evaluation.

In December 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Also in December 2011, the record was held open for 60 days for the Veteran to submit additional evidence.  Subsequently, in January 2012, the Veteran and his attorney submitted additional evidence in support of his claim.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2011). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain private medical records and to obtain an updated medical examination.

In November 2011, the Veteran's attorney submitted several VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  While in January 2012 the attorney subsequently submitted treatment records from most of the treatment providers identified in the various VA Forms 21-4142, the records from Dr. J.L.R. were not submitted.  In this regard, the Board observes that treatment records from Dr. J.L.R. were associated with the claims folder in April 2008.  Based on the attorney's most recent VA Form 21-4142 submission for Dr. J.L.R.'s records, it is unclear whether there are additional outstanding records from Dr. J.L.R.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for an increased rating, and because these records may be of use in deciding the claim, appropriate efforts should be made to obtain these records.  38 C.F.R. § 3.159 (c)(1) (2011).  

The Veteran was afforded an examination for his lumbar spine disability in August 2008.  During that time, the Veteran denied any neurological complications, to include numbness, urinary frequency, and fecal incontinence.  However, at his December 2011 hearing, the Veteran testified that once a week he had radiculopathy down to his big toe.  Additionally, the private clinical records submitted by his attorney in January 2012 reflected treatment for neuropathy, as well as complaints of frequent urination and occasional fecal incontinence.  Based on the evidence, the Board notes that the Veteran's disability may have worsened in severity since he was last examined.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Clarify with the Veteran and his attorney whether there are outstanding treatment records from Dr. J.L.R. other than that which has already been associated with the claims folder.  If there are outstanding records, with any necessary assistance from the Veteran obtain these records.  All efforts to secure these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his intervertebral disc disease of the lumbar spine.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on any adverse neurological symptomatology caused by lumbar spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran lumbar spine disability on the Veteran's ability to work to include whether the Veteran is unemployable because of his service connected disability. 

The supporting rationale for all opinions expressed must be provided. 

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4. After completing the above action, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



